DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive.
	On page 8 of the amendment, Applicant stated that Applicants are unable to find any teaching that the VUNIC apparatus is or can be used to select a frame.
	However, the Examiner respectfully disagrees. Paragraph 0069 of VUNIC clearly teaches “an end-user's mobile device, such as a cellular telephone, contains a WAP browser. The WAP browser enables the end-user to access a menu-page, shown in FIG. 6. An image corresponding to an event-segment is shown along with metadata describing the event-segment. Clicking or enabling the pictured event-segments thus prompts the cellular telephone or personal computer to display the video-segment corresponding to the event segment…In alternate embodiments, different camera views of the same event-segment can be displayed on the end-user's device for selection either before or after an end-user selects to display a particular event-segment,” emphasis added. It is clear from the paragraph that VUNIC apparatus, which is the end-user device, is used by an end-user to select a particular event-segment.
On page 9 of the amendment, Applicant argued that the interpretation of the claimed “user interface” by the Examiner is wrong.
While the Examiner strongly believes that since there is an interaction between an end-user and an end-user's mobile device, such as by scrolling down and clicking to request submitted by a user and done through the manipulation of input device 40, such as a mouse or keyboard.
On pages 9-10 of the amendment, Applicant argued that time interval of Notea is between two consecutive frames and not frames occurring in two different recordings.
	However, the Examiner respectfully disagrees.  Notea solves the problem indicated in paragraph 0006, which is display of a series of streaming video images from a multiple set of cameras on a continuous display window; in addition, paragraph 0021 teaches that the proposed method and system provides an "Entire-View" format view that is constructed from the multiple video images each obtained by a respective camera and displayed as a continuum on a single display device in such a manner that the director managing the recording and transmission session only has to visually perceive a simplified display device which incorporates the whole scene spanning the action space…A Selection-Indicator, sometimes referred to as "Selection-Indicator frame" assists in the performance of the image selection. The Selection-Indicator frame allows the user to pick and display at least one view-point received from a plurality of cameras. The Selection-Indicator is freely movable within the "Entire-View" display, using the input device. Selection-Indicator frame represents the current viewpoint and angle offered for transmission and is referred to as a "virtual camera"; in addition, paragraph 0026 teaches that the Entire-View 102 is a sub-window containing the either multiple video images obtained by the plurality of image-acquiring device 10 of FIG. 1 after processing, or stored multiple video images after processing…The selected portion of frame 102 represents a visual segment of the action-space, which is represented by the Entire-View 102…The displayed segment of Entire-View 102 in Specified-View frame 104 corresponds to that limited part of the video images displayed in Entire-View 102 which is bounded by a graphical shape such as but not limited to a square, or a cone, and referred to as a VPAS 106. VPAS 106 functions as a "virtual camera" indicator, where the action space observed by the "virtual camera" is a part of Entire-View 102, and the video image corresponding to the "virtual camera" is displayed in Specified-View frame 104…The video images within the Specified-View frame 104 are continuously displayed along a time-code and correspond to the respective video images enclosed by VPAS 106 on Entire-View 102…Frame 116 illustrates graphically the physical location of the image-acquiring device 10 of FIG. 1 within and around the action space observed. In addition to the indication regarding the locations of the image-acquiring devices 10, the postulated field of view of the VPAS 106 as sensed from its position on the wide frame 102 is indicated visually… Frame 116 can also assist the director to make important directorial decision on-the-fly such as rapidly deciding which point of view is the optimal angle for capturing an action at a certain point in time. Furthermore, paragraph 0004 discloses sequential image broadcasting from a plurality of video cameras observing an action scene, has been revealed and paragraph 0013 that a time code interval is determined between an image displayed and a selected image from all image sources associated with the view point and angle selected by the user.  Therefore, it is clear from the cited potions each two consecutive time-codes means that said consecutive time-codes are related to consecutive frames displayed in the Entire-View 102, each from a different camera with a different viewpoint and angle.  It is clear that each time-code of the two consecutive time-codes related to two consecutive frames can be from a different camera with different viewpoint and angle without limiting the consecutive frames to be from the same video segment. Therefore, Notea teaches time interval between two frames occurring in two different recordings. 
On page 11 of the amendment, Applicant argued that in VUNIC, once the end-user selects a video segment for playback, the end-user no longer intervenes to flag individual frames.
	While Applicant’s arguments are understood, Paragraph 0069 of VUNIC teaches an end-user selects by clicking the pictured event-segments, which interpreted as flagging. 
	 On page 12 of the amendment, Applicant argued that paragraph 0069 of VUNIC does not disclose the use of a user interface by an end-user to flag a frame during replay.  Rather it appears that only offers an end-user a menu from which the end-user can select a segment for playback.
	However, the Examiner respectfully disagrees.  Paragraph 0069 of VUNIC teaches the WAP browser enables the end-user to access a menu-page, shown in FIG. 6. An image corresponding to an event-segment is shown along with metadata selects by clicking, interpreted as flagging, the pictured event-segments in order to display the video segment corresponding to the event segment.  Therefore, VUNIC discloses an end-user to flag a frame during replay.  In addition, while the Examiner strongly believes that since there is an interaction between an end-user and an end-user's mobile device in VUNIC, such as by scrolling down and clicking to select an event segment; therefore, a user interface exists, but to further support that during selection an interface is used, the Examiner cited (fig. 1 and paragraph 0022 lines 23-36) of Notea, which clearly show a selection process performed on specific video streams according to request submitted by a user and done through the manipulation of input device 40, such as a mouse or keyboard.
On pages 13-14 of the amendment, Applicant argued that the Office Action offers no rationale whereby one of ordinary skill in the art would be motivated to display the claimed time interval.  This argument relies on impermissible hindsight.
While Applicant arguments are understood, MPEP at 2141(I) states in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).  In addition, in response to applicant's argument that the examiner's conclusion of obviousness is based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	   
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 24-27, 29-31, 38, 40-42, 46 and 48-51  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VUNIC (US 2010/0123830) in view of Notea et al. (US 2004/0239763) hereinafter “Notea”.
As per Claim 24, VUNIC discloses a method…the method comprising:

(c) receiving a signal from a user interface when the frame is displayed in step (b) (paragraph 0069, all event-segments corresponding to a specific player or musician or song or race-car can be displayed first. In alternate embodiments, different camera views of the same event-segment can be displayed on the end-user's device for selection either before or after an end-user selects to display a particular event-segment.  It is inherited that a signal will be received after selection so that the device know which event segment from different camera views is going to be displayed);
(d) flagging the frame in step (b) when the signal is received in step (c) (para. 0069);
(e) after step (d) replying at least a portion of a second video recording recorded by a second camera that includes a frame with an image of the second incident; (f) during step (e), displaying the frame with the image of the second incident on a second display device (para. 0069, different camera views of the same event-segment can be displayed on the end-user's device for selection either before or after an end-user selects to display a particular event-segment. By way of an example, and without intending to limit the scope of the claims, an end-user's WAP-enabled device prompts an end-user to select an event-segment. Turning back to FIG. 6, the end-user selects the second video-segment, in which the information indicates that "M Aviles homered to left." Following this selection, 
…a frame capture time of the flagged frame in step (d) and a frame capture time of the frame displayed in step (f) (para. 0025, One or more event-triggers are therefore used to determine if they are indicative of an event-segment. If so, the time of the event-segment--in the foregoing example, the batter hitting a homerun--is recorded; para. 0026, upon detection of one or more event-triggers, the time of the event-triggers is recorded); 
However, VUNIC does not explicitly disclose (g) determining a measure of a time interval between a frame…time of the flagged frame and a frame…time of the frame displayed in step (f); and (h) displaying the measure of the time difference determined in step (g). 
In the same field of endeavor, Notea discloses determining a measure of a time interval between a frame…time of the flagged frame and a frame…time of the frame with the image of the second incident (fig. 5A; para. 0028 lines 1-28, processing unit 80 computes time-code interval, which is time between two consecutive frames time-codes; para. 0013, a time code interval is determined between an image displayed and a selected image from all image sources associated with the view point and angle selected by the user); and displaying the measure of the time interval (para. 0026, sub-window 112 is operative in displaying a time counter referred to as the time-code 112. The time-code 112 can indicate a user predetermined time or any other time code or number. The predetermined time can be the hour of the day. The time-code 112 can also show the elapsed period of an event, the elapsed period of a broadcast, the frame number and corresponding time in movie, and the like).

Both VUNIC and Notea are in the same field of endeavor and teach all the claimed elements.  Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings in VUNIC and Notea using known techniques to yield predictable results.
As per claim 25, Notea discloses showing a measure of the time interval using an indicator selected from the group consisting of a digital display configured to show the time interval in units of time, a light that is configured to be illuminated at an intensity that is proportional to the magnitude of the time interval, and an audible indicator that is configured to generate a sound with a pitch that is proportional to the magnitude of the time interval (the sub-window 112 display time data in digital format, which is part of the claimed group).
As per claim 26, VUNIC discloses wherein the first incident and the second incident occur in a single event (para. 0068). 
As per claim 27, VUNIC discloses wherein the single event is a football game (para. 0011), the first incident is a player being fumbling a ball, and the second incident is the player being down by contact (para. 0045).
claim 29, VUNIC discloses wherein the image of the first incident is not captured in any frame of the second recording and the image of second incident is not captured in any frame of the first recording (para. 0012 and 0013, each video-feed comprises video content that captured the live-action event).
As per claim 30, VUNIC discloses wherein the first display device and the second display device are a single device (Para. 0069, an end-user's mobile device, such as a cellular telephone, contains a WAP browser. The WAP browser enables the end-user to access a menu-page, shown in FIG. 6).
As per claim 31, arguments analogous to those applied for step (c) in claim 24 are applicable for claim 31.
	As per claim 38, arguments analogous to those applied for claim 24 are applicable for claims 38.
As per claim 40, arguments analogous to those applied for claim 30 are applicable for claims 40.
As per claim 41, VUNIC discloses wherein the first incident and the second incident occur in a football game (paragraph 0011), and wherein the first incident is a ball carrier fumbling a football and the second incident is one of the ball carrier being down by contact before fumbling the ball or the ball carrier being down by contact after fumbling the ball (paragraph 0045).
As per claim 42, VUNIC discloses indicating whether the first incident occurred before the second incident or the second incident occurred before the first incident (para. 0069, the most recent event-segments are at the top of the list, and by scrolling down, the end-user scrolls down to access event-segments that occurred earlier in time).
claims 46 and 48, arguments analogous to those applied for claim 24 are applicable for claims 46 and 48.
As per claim 49, arguments analogous to those applied for claim 30 are applicable for claims 49.
As per claim 50, arguments analogous to those applied for step (h) of claim 24 are applicable for claim 50.
As per claim 51, Notea discloses displaying the measure of the time interval in seconds or fraction of seconds (fi. 4, time code 112; paragraph 0026 lines 1-26).

7.	Claim 52 rejected under 35 U.S.C. 103(a) as being unpatentable over VUNIC (US 2010/0123830) in view of Notea et al. (US 2004/0239763) in further view of Uemura et al. (US 2003/0214534) hereinafter “Uemura”.
As per claim 52, VUNIC and Notea discloses the method of claim 48; however, VUNIC or Notea do not explicitly disclose wherein providing the measure of the time interval in step (g) includes using an acoustic signal.
	In an analogous art, Uemura discloses wherein providing the measure of a time interval…includes using an acoustic signal (paragraph [0075]). 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of VUNIC and Notea by displaying using an audible indicator, as taught by Uemura, in order to alert a user as to a level of the urgency associated with the audible or displayed information.

53 rejected under 35 U.S.C. 103(a) as being unpatentable over VUNIC (US 2010/0123830) in view of Notea et al. (US 2004/0239763) in further view of Ingle (US 3,914,758).
As per claim 53, VUNIC and Notea disclose the method of claim 48; however, VUNIC or Notea do not explicitly disclose wherein providing the measure of the time interval in step (g) includes changing an intensity of a light source.
	In an analogous art, Ingle discloses wherein providing the measure of a time interval…includes changing an intensity of a light source (Abstract, the intensity of illumination of the display unit elements is proportional to the time interval that the instantaneous amplitude value is at an amplitude value assigned to the individual elements). 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of VUNIC and Notea by displaying using a light that is illuminated at a changing intensity, as taught by Ingle, in order to realize visual indication using the relative brightness of the display (Ingle; Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482